Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/25/2022 have been carefully and fully considered. With respect to applicant’s argument of the remarks which recites:
“As agreed to during the telephone interview, Applicant respectfully submits that Morovic fails to disclose each and every feature of amended independent claims 1, 10 and 19. Specifically, Applicant respectfully submits that Morovic fails to disclose the features of amended independent claims 1, 10 and 19 regarding at least two copies of the component having different rotations with respect to each other…. Based on the foregoing, Applicant respectfully submits that independent claims 1, 10 and 19, and all claims that depend thereon, can no longer be rejected as being anticipated by Morovic. Withdrawal of the rejections and a timely notice of allowance are respectfully requested.”

Examiner notes Applicant’s arguments with respect to claim(s) 1, 10, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 3, 5-10, 12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Morovic et al. (US20190381734A1, herein Morovic), in view of Messner et al. (US20190061269A1, herein Messner).

Regarding claim 1, Morovic teaches a method carried out by a printing device ([0016] three - dimensional print apparatus), the method comprising: receiving a model of a three-dimensional component; comprising surface geometry of the component ([0038] Object property data 318 defines at least one object property for the three - dimensional object to be generated. In one case , the object property data 318 may comprise any , or any combination of color , flexibility , elasticity , rigidity , surface roughness , porosity , inter - layer strength , density , conductivity and the like for at least a portion of the object to be generated, [0038] In FIG . 3, the object 312 is a simple cube although it will be appreciated that the object could have other , and more complex , forms . The model object 312 may define the shape and extent of all or part of an object ); receiving an output structure definition for the component (316 object model data as model of three-dimensional component, 318 object property data as output structure definition [0041] the image processor 304 receives the object model data 316 and the object property data 318); comprising a lattice structure definition indicating a tiling of multiple copies of the component ([0048] substructure models may be formed of tile - able elements , such that a structure ( for example a cubic structure , or an octahedron structure , or a branch - like element ) may be repeated in forming a substructure model . Such a tile - able elements may be used as a seed to provide a substructure for an object to be generated. In some examples, the substructure module 310 may tile a base element or seed, such as a cube or other shape), and a respective rotation of each copy of the component in the lattice structure around an axis perpendicular to a surface of the component (Fig. 4, [0031]) lattice model is then generated (block 212), for example as array of values corresponding to locations in the substructure model. In some examples, this representation may comprise a plurality of planes, each rasterized into discrete locations, [0041] [x, y, z] co-ordinates, these parallel planes may be z-slices, planes that are parallel to x and y axes (or the xy-plane). Each z-slice may comprise portion(s) of a model that have a common z co-ordinates and that extend in the x and y dimensions). (i.e. the respective rotation is interpreted to be 0 degrees); segmenting the model of the component into a stack of slices and for each of the slices in the stack ([0041] The image processor 304 processes at least the object model data 316 and generates a rasterized representation of the three - dimensional object . In an example, the image processor 304 may generate slices of parallel planes of a model of the three - dimensional object which are then rasterized. Each slice may relate to a portion of a respective layer of build material in an additive manufacturing system, [0035] In an example in which the substructure model has been rasterized into a series of arrays, the series therefore provides ( if considered as stack ) a three - dimensional halftone threshold matrix which carries the structure of the substructure model), outputting a respective printing layer comprising an arrangement of one or more slice instances of the slice according to the output structure definition. ([0058] halftone threshold matrix 324 , which is populated with instructions to selectively cause a print material to be deposited where the substructure exists and can be applied to a print material coverage representation ( for example an Mvoc vector ) output from the mapping module 306 to generate control data 314, [0024] Fig. 1 In block 106 , the substructure model ( i.e. each location in the substructure model at which the structure exists ) is populated with halftone threshold data to provide a three - dimensional halftone threshold matrix . This halftone threshold matrix may be suitable for use in generating control data for manufacturing a three - dimensional object with additive manufacturing print apparatus, for example such that the object generated has the substructure specified by the substructure model.), 
Morovic does not teach at least two copies of the component having different rotations with respect to each other
Messner teaches at least two copies of the component having different rotations with respect to each other (Fig. 6 , [0057] FIG. 6 describes the kernel of the algorithm used to slice the 3D lattice structures: ray tracing to compute intersection points with multiple joints and struts along a single ray). (i.e. the struts are copies of each other having different rotations to form the triangular shapes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morovic’s teaching of the substructure module 310 may tile a base element or seed, such as a cube or other shape with Messner’s teaching of the substructure being a strut where there are multiple copies of the strut having different rotations. The combined teaching provides an expected result of a substructure module may tile a base element or seed such as a cube or cylindrical shape (strut). Therefore, one of ordinary skill in the art would be motivated as shown by Messner paragraph 25 “These types of lattice-based additive manufacturing techniques are ideal for manufacturing structural components designed for high stiffness and strength to weight ratios”.

Regarding claim 3, the combination of Morovic and Messner teach the method of claim 1, wherein outputting the respective printing layer for each of the slices in the stack comprises, for each of the slices in the stack: generating a respective printing-layer model that includes an arrangement of one or more slices instances of the slice (Morovic, [0044] the mapping module 306 receives raster objects 320 as described above. These may be received one by one , e.g. in an order representative of an ascending height of the object , or as a collection , e.g. all slices of the model object) ; and outputting a respective printing layer comprising a representation of the respective printing-layer model  (Morovic, [0058] halftone threshold matrix 324 , which is populated with instructions to selectively cause a print material to be deposited where the substructure exists and can be applied to a print material coverage representation ( for example an Mvoc vector ) output from the mapping module 306 to generate control data 314, [0024] Fig. 1 In block 106 , the substructure model ( i.e. each location in the substructure model at which the structure exists ) is populated with halftone threshold data to provide a three - dimensional halftone threshold matrix . This halftone threshold matrix may be suitable for use in generating control data for manufacturing a three - dimensional object with additive manufacturing print apparatus, for example such that the object generated has the substructure specified by the substructure model.)

Regarding claim 5, the combination of Morovic and Messner teach the method of claim 1, wherein: the output structure definition comprises a lattice structure definition that includes an identification of a three-dimensional lattice filling boundary (Morovic, [0025] a lattice model is received. In some examples, this may be as described in relation to block 102 above. In this example , the lattice model comprises an indication of the form of the lattice ( for example , cubic lattice , triangular lattice , branch or vein - like lattice , etc. ), [0048] The material structure of the substructure module 310 may be based on any lattice structure , such as a regular three - dimensional lattice ( e.g. a honeycomb cell - based structure based on an space - filling polyhedral such as a cube , and octahedron , or the like ) , a space - filling polyhedron , or forms of bio - mimicry ( e.g. vein or branch - like design ) . Each of these lattice types may be referred to as a lattice model), outputting the respective printing layer for each of the slices in the stack comprises, for each of the slices in the stack, (Morovic, [0058] halftone threshold matrix 324 , which is populated with instructions to selectively cause a print material to be deposited where the substructure exists and can be applied to a print material coverage representation ( for example an Mvoc vector ) output from the mapping module 306 to generate control data 314, [0024] Fig. 1 In block 106 , the substructure model ( i.e. each location in the substructure model at which the structure exists ) is populated with halftone threshold data to provide a three - dimensional halftone threshold matrix . This halftone threshold matrix may be suitable for use in generating control data for manufacturing a three - dimensional object with additive manufacturing print apparatus, for example such that the object generated has the substructure specified by the substructure model.) outputting a respective printing layer having a respective printing- layer boundary and comprising a respective tiling of the slice within the printing-layer boundary, and the printing-layer boundary is based on the three-dimensional lattice filling boundary (Morovic, [0048] substructure models may be formed of tile - able elements , such that a structure ( for example a cubic structure , or an octahedron structure , or a branch - like element ) may be repeated in forming a substructure model . Such a tile - able elements may be used as a seed to provide a substructure for an object to be generated. In some examples, the substructure module 310 may tile a base element or seed, such as a cube or other shape).

Regarding claim 6, the combination of Morovic and Messner teach the method of claim 5, wherein: the tiling of the slice in the stack comprises a respective tiling of a slice of a lattice unit cell that includes the slice in the stack, and the tiling of the slices of the lattice unit cell comprises respective tiles of the slice of the lattice unit cell, the tiles having no gaps between adjacent tiles (Morovic, [0048] substructure models may be formed of tile - able elements, such that a structure ( for example a cubic structure , or an octahedron structure , or a branch - like element ) may be repeated in forming a substructure model . Such a tile - able elements may be used as a seed to provide a substructure for an object to be generated. In some examples, the substructure module 310 may tile a base element or seed, such as a cube or other shape, [0060] the substructure model 402 was formed by tiling a structural element, in other examples, base elements of a substructure model may instead be populated with halftone data , and then assembled to form a halftone substructure model, ([0025] a lattice model is received. In some examples, this may be as described in relation to block 102 above. In this example , the lattice model comprises an indication of the form of the lattice ( for example , cubic lattice , triangular lattice , branch or vein - like lattice , etc. ), [0048] The material structure of the substructure module 310 may be based on any lattice structure , such as a regular three - dimensional lattice ( e.g. a honeycomb cell - based structure based on an space - filling polyhedral such as a cube , and octahedron , or the like ) , a space - filling polyhedron , or forms of bio - mimicry ( e.g. vein or branch - like design ) . Each of these lattice types may be referred to as a lattice model).

Regarding claim 7, the combination of Morovic and Messner teach the method of claim 6, wherein outputting the respective printing layer for each of the slices in the stack comprises uniting portions of the respective tiles of the slice that are adjacent to portions of other tiles of the slice (Morovic, Fig. 4 [0047] substructure models may be formed of tile - able elements, such that a structure (for example a cubic structure, or an octahedron structure, or a branch - like element) may be repeated in forming a substructure model. Such a tile - able elements may be used as a seed to provide a substructure for an object to be generated. In some examples, the substructure module 310 may tile a base element or seed, such as a cube or other shape.) 

Regarding claim 8, the combination of Morovic and Messner teach the method of claim 1, wherein: the output structure definition comprises a pattern structure definition that includes a model of a three-dimensional output base and an identification of a respective pose for each of a plurality of component instances of the model of the component, each of the component instances intersecting or adjacent to the model of the output base, and outputting the respective printing layer for each of the slices in the stack comprises, for each of the slices in the stack, outputting a respective printing layer comprising one or more slice instances of the slice, each slice instance corresponding to a respective component instance and arranged in the printing layer according to the respective pose for the component instance (Morovic, Fig. 4 lattice model 322 [0049] The substructure module 310 may effectively replicate , or tile , data representing a number of cubes or cuboid meshes until the lattice model 322 would occupy the same volume as the model object 312. In other examples , other shapes or forms could be replicated and tiled to form a lattice model 322 , or the lattice structure could be ' grown ' , for example from space filling polyhedra , in its entirety , for example to fill a predetermined volume , which may the same as the volume of the model object 312, [0041] the image processor 304 may generate slices of parallel planes of a model of the three - dimensional object which are then rasterized . Each slice may relate to a portion of a respective layer of build material in an additive manufacturing system).

Regarding claim 9, the combination of Morovic and Messner teach the method of claim 8, wherein outputting the respective printing layer for each of the slices comprises uniting portions of respective slice instances of the slice with intersecting or adjacent portions of other slices instances in the printing layer (Morovic, [0060] A halftone matrix having a substructure according to the substructure model 402 could be formed by effectively stacking such predefined sets of halftone thresholds, [0041] the image processor 304 may generate slices of parallel planes of a model of the three - dimensional object which are then rasterized . Each slice may relate to a portion of a respective layer of build material in an additive manufacturing system).

Regarding claim 10, Morovic teaches a printing device (Morovic, [0016] three - dimensional print apparatus) comprising a processor and a non-transitory computer-readable storage medium having instructions that, when executed by the processor (Morovic, [0070] a processor or processing apparatus, such the processing apparatus 300, may execute the machine readable instructions. Thus functional modules of the apparatus and devices may be implemented by a processor executing machine readable instructions stored in a memory), cause the printing device to: receive a model of a three-dimensional component; comprising surface geometry of the component (Morovic, [0038] Object property data 318 defines at least one object property for the three - dimensional object to be generated. In one case , the object property data 318 may comprise any , or any combination of color , flexibility , elasticity , rigidity , surface roughness , porosity , inter - layer strength , density , conductivity and the like for at least a portion of the object to be generated, [0038] In FIG . 3, the object 312 is a simple cube although it will be appreciated that the object could have other, and more complex, forms. The model object 312 may define the shape and extent of all or part of an object); receive an output structure definition for the component (Morovic, 316 object model data as model of three-dimensional component, 318 object property data as output structure definition [0041] the image processor 304 receives the object model data 316 and the object property data 318) comprising a lattice structure definition indicating a tiling of multiple copies of the component (Morovic, [0048] substructure models may be formed of tile - able elements , such that a structure ( for example a cubic structure , or an octahedron structure , or a branch - like element ) may be repeated in forming a substructure model . Such a tile - able elements may be used as a seed to provide a substructure for an object to be generated. In some examples, the substructure module 310 may tile a base element or seed, such as a cube or other shape) and a respective rotation of each copy of the component in the lattice structure around an axis perpendicular to a surface of the component (Morovic, Fig. 4, [0031]) lattice model is then generated (block 212), for example as array of values corresponding to locations in the substructure model. In some examples, this representation may comprise a plurality of planes, each rasterized into discrete locations, [0041] [x, y, z] co-ordinates, these parallel planes may be z-slices, planes that are parallel to x and y axes (or the xy-plane). Each z-slice may comprise portion(s) of a model that have a common z co-ordinates and that extend in the x and y dimensions). (i.e. the respective rotation is interpreted to be 0 degrees); segment the model of the component into a stack of slices; and for each of the slices in the stack (Morovic, [0041] The image processor 304 processes at least the object model data 316 and generates a rasterized representation of the three - dimensional object . In an example, the image processor 304 may generate slices of parallel planes of a model of the three - dimensional object which are then rasterized. Each slice may relate to a portion of a respective layer of build material in an additive manufacturing system, [0035] In an example in which the substructure model has been rasterized into a series of arrays, the series therefore provides ( if considered as stack ) a three - dimensional halftone threshold matrix which carries the structure of the substructure model), output a respective printing layer comprising an arrangement of one or more slice instances of the slice according to the output structure definition (Morovic, [0058] halftone threshold matrix 324 , which is populated with instructions to selectively cause a print material to be deposited where the substructure exists and can be applied to a print material coverage representation ( for example an Mvoc vector ) output from the mapping module 306 to generate control data 314, [0024] Fig. 1 In block 106 , the substructure model ( i.e. each location in the substructure model at which the structure exists ) is populated with halftone threshold data to provide a three - dimensional halftone threshold matrix . This halftone threshold matrix may be suitable for use in generating control data for manufacturing a three - dimensional object with additive manufacturing print apparatus, for example such that the object generated has the substructure specified by the substructure model.)
Morovic does not teach at least two copies of the component having different rotations with respect to each other
Messner teaches at least two copies of the component having different rotations with respect to each other (Fig. 6 , [0057] FIG. 6 describes the kernel of the algorithm used to slice the 3D lattice structures: ray tracing to compute intersection points with multiple joints and struts along a single ray). (i.e. the struts are copies of each other having different rotations to form the triangular shapes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morovic’s teaching of the substructure module 310 may tile a base element or seed, such as a cube or other shape with Messner’s teaching of the substructure being a strut where there are multiple copies of the strut having different rotations. The combined teaching provides an expected result of a substructure module may tile a base element or seed such as a cube or cylindrical shape (strut). Therefore, one of ordinary skill in the art would be motivated as shown by Messner paragraph 25 “These types of lattice-based additive manufacturing techniques are ideal for manufacturing structural components designed for high stiffness and strength to weight ratios”.


 Regarding claim 12, the combination of Morovic and Messner teach the printing device of claim 10, wherein the instructions to output the respective printing layer for each of the slices in the stack comprise instructions that cause the printing device to, for each of the slices in the stack: generate a respective printing-layer model that includes an arrangement of one or more slices instances of the slice (Morovic, [0044] the mapping module 306 receives raster objects 320 as described above. These may be received one by one , e.g. in an order representative of an ascending height of the object , or as a collection , e.g. all slices of the model object); and output a respective printing layer comprising a representation of the respective printing- layer model (Morovic, [0058] halftone threshold matrix 324 , which is populated with instructions to selectively cause a print material to be deposited where the substructure exists and can be applied to a print material coverage representation ( for example an Mvoc vector ) output from the mapping module 306 to generate control data 314, [0024] Fig. 1 In block 106 , the substructure model ( i.e. each location in the substructure model at which the structure exists ) is populated with halftone threshold data to provide a three - dimensional halftone threshold matrix . This halftone threshold matrix may be suitable for use in generating control data for manufacturing a three - dimensional object with additive manufacturing print apparatus, for example such that the object generated has the substructure specified by the substructure model.)

Regarding claim 14, the combination of Morovic and Messner teach the printing device of claim 10, wherein: the output structure definition comprises a lattice structure definition that includes an identification of a three-dimensional lattice filling boundary (Morovic, [0025] a lattice model is received. In some examples, this may be as described in relation to block 102 above. In this example , the lattice model comprises an indication of the form of the lattice ( for example , cubic lattice , triangular lattice , branch or vein - like lattice , etc. ), [0048] The material structure of the substructure module 310 may be based on any lattice structure , such as a regular three - dimensional lattice ( e.g. a honeycomb cell - based structure based on an space - filling polyhedral such as a cube , and octahedron , or the like ) , a space - filling polyhedron , or forms of bio - mimicry ( e.g. vein or branch - like design ) . Each of these lattice types may be referred to as a lattice model), the instructions to output the respective printing layer for each of the slices in the stack comprise instructions that cause the printing device to, for each of the slices in the stack (Morovic, [0058] halftone threshold matrix 324 , which is populated with instructions to selectively cause a print material to be deposited where the substructure exists and can be applied to a print material coverage representation ( for example an Mvoc vector ) output from the mapping module 306 to generate control data 314, [0024] Fig. 1 In block 106 , the substructure model ( i.e. each location in the substructure model at which the structure exists ) is populated with halftone threshold data to provide a three - dimensional halftone threshold matrix . This halftone threshold matrix may be suitable for use in generating control data for manufacturing a three - dimensional object with additive manufacturing print apparatus, for example such that the object generated has the substructure specified by the substructure model.), output a respective printing layer having a respective printing-layer boundary and comprising a respective tiling of the slice within the printing-layer boundary, and the printing-layer boundary is based on the three-dimensional lattice filling boundary (Morovic, [0048] substructure models may be formed of tile - able elements , such that a structure ( for example a cubic structure , or an octahedron structure , or a branch - like element ) may be repeated in forming a substructure model . Such a tile - able elements may be used as a seed to provide a substructure for an object to be generated. In some examples, the substructure module 310 may tile a base element or seed, such as a cube or other shape).

Regarding claim 15, the combination of Morovic and Messner teach the printing device of claim 14, wherein: the tiling of the slice comprises a respective tiling of a lattice unit cell that includes the slice, and the tiling of the lattice unit cell comprises respective tiles of the lattice unit cell having no gaps between adjacent tiles of the lattice unit cell (Morovic, [0048] substructure models may be formed of tile - able elements, such that a structure ( for example a cubic structure , or an octahedron structure , or a branch - like element ) may be repeated in forming a substructure model . Such a tile - able elements may be used as a seed to provide a substructure for an object to be generated. In some examples, the substructure module 310 may tile a base element or seed, such as a cube or other shape, [0060] the substructure model 402 was formed by tiling a structural element, in other examples , base elements of a substructure model may instead be populated with halftone data , and then assembled to form a halftone substructure model).

Regarding claim 16, the combination of Morovic and Messner teach the printing device of claim 15, wherein the instructions to output the respective printing layer for each of the slices in the stack comprise instruction that cause the printing device to unite portions of the slice in respective tiles of the tiling with adjacent portions of the slice in other tiles of the tiling (Morovic, [0047] substructure models may be formed of tile - able elements, such that a structure (for example a cubic structure, or an octahedron structure, or a branch - like element) may be repeated in forming a substructure model. Such a tile - able elements may be used as a seed to provide a substructure for an object to be generated. In some examples, the substructure module 310 may tile a base element or seed, such as a cube or other shape.)

Regarding claim 17, the combination of Morovic and Messner teach the printing device of claim 10, wherein: the output structure definition comprises a pattern structure definition that includes a model of a three-dimensional output base and an identification of a respective pose for each of a plurality of component instances of the model of the component, each of the component instances intersecting or adjacent to the model of the output base, and the instructions to output the respective printing layer for each of the slices in the stack comprise instructions that cause the printing device to, for each of the slices in the stack, output a respective printing layer comprising one or more slice instances of the slice, each slice instance corresponding to a respective component instance and arranged in the printing layer according to the respective pose for the component instance (Morovic, Fig. 4 lattice model 322 [0049] The substructure module 310 may effectively replicate , or tile , data representing a number of cubes or cuboid meshes until the lattice model 322 would occupy the same volume as the model object 312. In other examples , other shapes or forms could be replicated and tiled to form a lattice model 322 , or the lattice structure could be ' grown ' , for example from space filling polyhedra , in its entirety , for example to fill a predetermined volume , which may the same as the volume of the model object 312).

Regarding claim 18, the combination of Morovic and Messner teach the printing device of claim 17, wherein the instructions to output the respective printing layer for each of the slices comprise instructions that cause the printing device to unite portions of respective slice instances of the slice with intersecting or adjacent portions of other slices instances in the printing layer (Morovic, [0060] A halftone matrix having a substructure according to the substructure model 402 could be formed by effectively stacking such predefined sets of halftone thresholds).

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Morovic et al. (US20190381734A1, herein Morovic), in view of Messner et al. (US20190061269A1, herein Messner), and further in view of Shih et al. (US20210023794A1, herein Shih).

Regarding claim 2, the combination of Morovic and Messner teach the method of claim 1, wherein: each of the slices comprises a respective planar slice (Morovic, [0041] Each slice may relate to a portion of a respective layer of build material in an additive manufacturing system. In a three - dimensional space that uses a three - coordinate system , e.g. that uses ( x , y , z ] co - ordinates , these parallel planes may be z - slices , planes that are parallel to x and y axes ( or the xy - plane ). Each z - slice may comprise portion (s) of a model that have a common z co - ordinates and that extend in the x and y dimensions. The number of Z - slices may depend on a resolution of detail in the z dimension and / or the output resolution of a layer of build material (s)). 
The combination of Morovic and Messner does not teach the stack is ordered along a cutting axis perpendicular to each of the slices
Shih teaches the stack is ordered along a cutting axis perpendicular to each of the slices ([0022] When performing a slicing procedure , the afore mentioned 3D object processing apparatus slices the 3D object 1 horizontally according to multiple slicing planes 2 in an X - Y direction ( i.e. , a direction parallel to X axis and Y axis ) for generating a plurality of printing layers stacked in a Z direction ( i.e. , a direction parallel to Z axis ) , wherein the Z direction is perpendicular to the X - Y direction , and each of the plurality of printing layers is respectively corresponding to one of the slicing planes 2.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morovic’s and Messner’s teaching where each of the slices comprises a respective planar slice with Shih’s teaching of the stack is ordered along a cutting axis perpendicular to each of the slices. The combined teaching provides an expected result each slices comprising a respective planar slice perpendicular to the stack. Therefore, one of ordinary skill in the art would be motivated to improve the quality of the printed object. 

Regarding claim 11, the combination of Morovic and Messner teach the printing device of claim 10, wherein: each of the slices comprises a respective planar slice (Morovic, [0041] Each slice may relate to a portion of a respective layer of build material in an additive manufacturing system. In a three - dimensional space that uses a three - coordinate system , e.g. that uses ( x , y , z ] co - ordinates , these parallel planes may be z - slices , planes that are parallel to x and y axes ( or the xy - plane ) . Each z - slice may comprise portion (s) of a model that have a common z co - ordinates and that extend in the x and y dimensions. The number of Z - slices may depend on a resolution of detail in the z dimension and / or the output resolution of a layer of build material (s)).
The combination of Morovic and Messner do not teach the stack is ordered along a cutting axis perpendicular to each of the slices
Shih teaches the stack is ordered along a cutting axis perpendicular to each of the slices ([0022] When performing a slicing procedure , the afore mentioned 3D object processing apparatus slices the 3D object 1 horizontally according to multiple slicing planes 2 in an X - Y direction ( i.e. , a direction parallel to X axis and Y axis ) for generating a plurality of printing layers stacked in a Z direction ( i.e. , a direction parallel to Z axis ) , wherein the Z direction is perpendicular to the X - Y direction , and each of the plurality of printing layers is respectively corresponding to one of the slicing planes 2.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morovic’s and Messner’s teaching where each of the slices comprises a respective planar slice with Shih’s teaching of the stack is ordered along a cutting axis perpendicular to each of the slices. The combined teaching provides an expected result each slices comprising a respective planar slice perpendicular to the stack. Therefore, one of ordinary skill in the art would be motivated to improve the quality of the printed object.

Claims 4, 13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Morovic et al. (US 20190381734A1, herein Morovic), in view of Messner et al. (US20190061269A1, herein Messner), and further in view of Buller et al. (US20170129184A1, herein Buller).

Regarding claim 4, the combination of Morovic and Messner teach the method of claim 3, wherein outputting the respective printing layer for each of the slices in the stack (Morovic, instructions as outputting the respective printing layer [0058] halftone threshold matrix 324 , which is populated with instructions to selectively cause a print material to be deposited where the substructure exists and can be applied to a print material coverage representation, [0041] the image processor 304 may generate slices of parallel planes of a model of the three - dimensional object which are then rasterized. Each slice may relate to a portion of a respective layer of build material in an additive manufacturing system, [0035] In an example in which the substructure model has been rasterized into a series of arrays, the series therefore provides ( if considered as stack ) a three - dimensional halftone threshold matrix which carries the structure of the substructure model)
The combination of Morovic and Messner do not teach comprises: for at least one of the slices in the stack, outputting the respective printing layer comprising the representation of the respective generated printing-layer model prior to generating the respective printing-layer model for one or more other slices in the stack.
Buller teaches for at least one of the slices in the stack, outputting the respective printing layer comprising the representation of the respective generated printing-layer model prior to generating the respective printing-layer model for one or more other slices in the stack (instructions as outputting the respective printing layer [0012] the control model can be adjusted in real time during the forming of the 3D object, ([0028] dynamically adjusting the altered model in real time the formation of the 3D object. The method may further comprise after operation (a) and before operation (b): generating a printing instruction by using the altered model, [0028] The 3D model of the requested 3D object may comprise slices. The altering may comprise a structural adjustment of a plurality of the slices. The 3D object may comprise layers. The slices may correspond to layers in the 3D object (e.g., respectively)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morovic’s and Messner’s teaching outputting respective printing layer with Buller’s teaching of outputting the respective printing layer prior to generating the model for other slices in the stack. The combined teaching provides an expected result of outputting the respective printing layer prior to generating the model for other slices. Therefore, one of ordinary skill in the art would be motivated to “reduce the deformation of one or more layers or parts thereof within the 3D object” as shown by Buller [0136].
Regarding claim 13, the combination of Morovic and Messner teach the printing device of claim 10, wherein the instructions to output the respective printing layer for each of the slices in the stack (Morovic, instructions as outputting the respective printing layer [0058] halftone threshold matrix 324 , which is populated with instructions to selectively cause a print material to be deposited where the substructure exists and can be applied to a print material coverage representation, [0041] the image processor 304 may generate slices of parallel planes of a model of the three - dimensional object which are then rasterized. Each slice may relate to a portion of a respective layer of build material in an additive manufacturing system, [0035] In an example in which the substructure model has been rasterized into a series of arrays, the series therefore provides ( if considered as stack ) a three - dimensional halftone threshold matrix which carries the structure of the substructure model).
The combination of Morovic and Messner do not teach comprise instructions that cause the printing device to: for at least one of the slices in the stack, output the respective printing layer comprising the representation of the respective generated printing-layer model prior to generating the respective printing-layer model for one or more other slices in the stack.
Buller teaches comprise instructions that cause the printing device to: for at least one of the slices in the stack, output the respective printing layer comprising the representation of the respective generated printing-layer model prior to generating the respective printing-layer model for one or more other slices in the stack (instructions as outputting the respective printing layer [0012] the control model can be adjusted in real time during the forming of the 3D object, ([0028] dynamically adjusting the altered model in real time the formation of the 3D object. The method may further comprise after operation (a) and before operation (b): generating a printing instruction by using the altered model. [0028] the 3D model of the requested 3D object may comprise slices. The altering may comprise a structural adjustment of a plurality of the slices. The 3D object may comprise layers. The slices may correspond to layers in the 3D object (e.g., respectively)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morovic’s and Messner’s teaching outputting respective printing layer with Buller’s teaching of outputting the respective printing layer prior to generating the model for other slices in the stack. The combined teaching provides an expected of outputting the respective printing layer prior to generating the model for other slices. Therefore, one of ordinary skill in the art would be motivated to “reduce the deformation of one or more layers or parts thereof within the 3D object” as shown by Buller [0136].
Regarding claim 19, Morovic teaches A method carried out by a printing device, the method comprising: receiving a model of a three-dimensional component comprising surface geometry of the component (Morovic, [0038] Object property data 318 defines at least one object property for the three - dimensional object to be generated. In one case , the object property data 318 may comprise any , or any combination of color , flexibility , elasticity , rigidity , surface roughness , porosity , inter - layer strength , density , conductivity and the like for at least a portion of the object to be generated, [0038] In FIG . 3, the object 312 is a simple cube although it will be appreciated that the object could have other, and more complex, forms. The model object 312 may define the shape and extent of all or part of an object); receiving an output structure definition for the component (Morovic, 316 object model data as model of three-dimensional component, 318 object property data as output structure definition [0041] the image processor 304 receives the object model data 316 and the object property data 318); comprising a lattice structure definition indicating a tiling of multiple copies of the component (Morovic, [0048] substructure models may be formed of tile - able elements , such that a structure ( for example a cubic structure , or an octahedron structure , or a branch - like element ) may be repeated in forming a substructure model . Such a tile - able elements may be used as a seed to provide a substructure for an object to be generated. In some examples, the substructure module 310 may tile a base element or seed, such as a cube or other shape) and a respective rotation of each copy of the component in the lattice structure around an axis perpendicular to a surface of the component; (Morovic, Fig. 4, [0031]) lattice model is then generated (block 212), for example as array of values corresponding to locations in the substructure model. In some examples, this representation may comprise a plurality of planes, each rasterized into discrete locations, [0041] [x, y, z] co-ordinates, these parallel planes may be z-slices, planes that are parallel to x and y axes (or the xy-plane). Each z-slice may comprise portion(s) of a model that have a common z co-ordinates and that extend in the x and y dimensions). (i.e. the respective rotation is interpreted to be 0 degrees); segmenting the model of the component into a stack of slices; and for each of the slices in the stack (Morovic, [0041] The image processor 304 processes at least the object model data 316 and generates a rasterized representation of the three - dimensional object . In an example, the image processor 304 may generate slices of parallel planes of a model of the three - dimensional object which are then rasterized. Each slice may relate to a portion of a respective layer of build material in an additive manufacturing system, [0035] In an example in which the substructure model has been rasterized into a series of arrays, the series therefore provides ( if considered as stack ) a three - dimensional halftone threshold matrix which carries the structure of the substructure model): generating a respective printing-layer model that includes an arrangement of one or more slices instances of the slice (Morovic, [0044] the mapping module 306 receives raster objects 320 as described above. These may be received one by one , e.g. in an order representative of an ascending height of the object , or as a collection , e.g. all slices of the model object); and outputting a respective printing layer comprising a representation of the respective printing-layer model (Morovic, [0058] halftone threshold matrix 324 , which is populated with instructions to selectively cause a print material to be deposited where the substructure exists and can be applied to a print material coverage representation ( for example an Mvoc vector ) output from the mapping module 306 to generate control data 314, [0024] Fig. 1 In block 106 , the substructure model ( i.e. each location in the substructure model at which the structure exists ) is populated with halftone threshold data to provide a three - dimensional halftone threshold matrix . This halftone threshold matrix may be suitable for use in generating control data for manufacturing a three - dimensional object with additive manufacturing print apparatus, for example such that the object generated has the substructure specified by the substructure model).
Morovic does not teach at least two copies of the component having different rotations with respect to each other
Messner teaches at least two copies of the component having different rotations with respect to each other (Fig. 6 , [0057] FIG. 6 describes the kernel of the algorithm used to slice the 3D lattice structures: ray tracing to compute intersection points with multiple joints and struts along a single ray). (i.e. the struts are copies of each other having different rotations to form the triangular shapes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morovic’s teaching of the substructure module 310 may tile a base element or seed, such as a cube or other shape with Messner’s teaching of the substructure being a strut where there are multiple copies of the strut having different rotations. The combined teaching provides an expected result of a substructure module may tile a base element or seed such as a cube or cylindrical shape (strut). Therefore, one of ordinary skill in the art would be motivated as shown by Messner paragraph 25 “These types of lattice-based additive manufacturing techniques are ideal for manufacturing structural components designed for high stiffness and strength to weight ratios”.
The combination of Morovic and Messner do not teach wherein, for at least one of the slices in the stack, the respective printing layer comprising the representation of the respective generated printing-layer model is output prior to generating the respective printing-layer model for one or more other slices in the stack.
Buller teaches wherein, for at least one of the slices in the stack, the respective printing layer comprising the representation of the respective generated printing-layer model is output prior to generating the respective printing-layer model for one or more other slices in the stack. (instructions as the respective printing layer [0012] the control model can be adjusted in real time during the forming of the 3D object, ([0028] dynamically adjusting the altered model in real time the formation of the 3D object. The method may further comprise after operation (a) and before operation (b): generating a printing instruction by using the altered model, [0028] The 3D model of the requested 3D object may comprise slices. The altering may comprise a structural adjustment of a plurality of the slices. The 3D object may comprise layers. The slices may correspond to layers in the 3D object (e.g., respectively)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morovic’s and Messner’s teaching outputting respective printing layer with Buller’s teaching of outputting the respective printing layer prior to generating the model for other slices in the stack. The combined teaching provides an expected of outputting the respective printing layer prior to generating the model for other slices. Therefore, one of ordinary skill in the art would be motivated to “reduce the deformation of one or more layers or parts thereof within the 3D object” as shown by Buller [0136].

Regarding claim 20, The combination of Morovic, Messner, and Buller teach the method of claim 19, wherein: the output structure definition comprises a lattice structure definition that includes an identification of a three-dimensional lattice filling boundary (Morovic, [0025] a lattice model is received. In some examples, this may be as described in relation to block 102 above. In this example , the lattice model comprises an indication of the form of the lattice ( for example , cubic lattice , triangular lattice , branch or vein - like lattice , etc. ), [0048] The material structure of the substructure module 310 may be based on any lattice structure , such as a regular three - dimensional lattice ( e.g. a honeycomb cell - based structure based on an space - filling polyhedral such as a cube , and octahedron , or the like ) , a space - filling polyhedron , or forms of bio - mimicry ( e.g. vein or branch - like design ) . Each of these lattice types may be referred to as a lattice model), outputting the respective printing layer for each of the slices in the stack comprises, for each of the slices in the stack (Morovic, [0058] halftone threshold matrix 324 , which is populated with instructions to selectively cause a print material to be deposited where the substructure exists and can be applied to a print material coverage representation ( for example an Mvoc vector ) output from the mapping module 306 to generate control data 314, [0024] Fig. 1 In block 106 , the substructure model ( i.e. each location in the substructure model at which the structure exists ) is populated with halftone threshold data to provide a three - dimensional halftone threshold matrix . This halftone threshold matrix may be suitable for use in generating control data for manufacturing a three - dimensional object with additive manufacturing print apparatus, for example such that the object generated has the substructure specified by the substructure model), outputting a respective printing layer having a respective printing- layer boundary and comprising a respective tiling of the slice within the printing-layer boundary, and the printing-layer boundary is based on the three-dimensional lattice filling boundary (Morovic, [0048] substructure models may be formed of tile - able elements , such that a structure ( for example a cubic structure , or an octahedron structure , or a branch - like element ) may be repeated in forming a substructure model . Such a tile - able elements may be used as a seed to provide a substructure for an object to be generated. In some examples, the substructure module 310 may tile a base element or seed, such as a cube or other shape).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE T FOLLANSBEE whose telephone number is (571)272-0634.  The examiner can normally be reached on Monday - Friday 12:30pm - 8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar, Perez-Velez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YVONNE TRANG FOLLANSBEE/Examiner, Art Unit 2117  
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117